Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 1 of 29 PageID #: 739




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 GREGORY B. 1,                                          )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )      No. 1:19-cv-05011-DLP-SEB
                                                        )
 ANDREW M. SAUL, Commissioner of the                    )
 Social Security Administration,                        )
                                                        )
                                Defendant.              )

                                             ORDER

          Plaintiff Gregory B. requests judicial review of the denial by the

 Commissioner of the Social Security Administration ("Commissioner") of his

 application for Supplemental Security Income ("SSI") under Title XVI of the Social

 Security Act. See 42 U.S.C. §§ 405(g), 1383(c)(3). For the reasons set forth below,

 this Court hereby REVERSES the ALJ's decision denying the Plaintiff benefits and

 REMANDS this matter for further consideration.

     I.      PROCEDURAL HISTORY

          On May 24, 2016, Gregory protectively filed his application for Title XVI SSI

 benefits. (Dkt. 8-2 at 16, R. 15; Dkt. 8-5 at 2, R. 147). Gregory alleged disability

 resulting from nerve damage, back issues, immune system issues, chronic pain, and

 asthma. (Dkt. 8-6 at 6, R. 162). The Social Security Administration ("SSA") denied



 1In an effort to protect the privacy interests of claimants for Social Security benefits, the Southern
 District of Indiana has adopted the recommendations put forth by the Court Administration and
 Case Management Committee of the Administrative Office of the United States Courts regarding the
 practice of using only the first name and last initial of any non-government parties in Social Security
 opinions. The Undersigned has elected to implement that practice in this Order.

                                                   1
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 2 of 29 PageID #: 740




 Gregory's claim initially on July 25, 2016, (Dkt. 8-4 at 2, R. 80), and on

 reconsideration on October 4, 2016. (Id. at 9, R. 87). On November 11, 2016, Gregory

 filed a written request for a hearing, which was granted. (Id. at 12, R. 90).

          On June 6, 2018, Administrative Law Judge ("ALJ") Teresa Kroenecke

 conducted a hearing, where Gregory and vocational expert Constance Brown

 appeared in person. (Dkt. 8-2 at 31, R. 30). On October 18, 2018, ALJ Kroenecke

 issued an unfavorable decision finding that Gregory was not disabled. (Dkt. 8-2 at

 13-24, R. 12-23). On December 20, 2018, Gregory appealed the ALJ's decision. (Dkt.

 8-4 at 65-68, R. 143-46). On October 21, 2019, the Appeals Council denied Gregory's

 request for review, making the ALJ's decision final. (Dkt. 8-2 at 2, R. 1). Gregory

 now seeks judicial review of the ALJ's decision denying benefits pursuant to 42

 U.S.C. §§ 405(g) and 1383(c)(3).

    II.      STANDARD OF REVIEW

          To qualify for disability, a claimant must be disabled within the meaning of

 the Social Security Act. To prove disability, a claimant must show he is unable to

 "engage in any substantial gainful activity by reason of any medically determinable

 physical or mental impairment which can be expected to result in death or which

 has lasted or can be expected to last for a continuous period of not less than twelve

 months." 42 U.S.C. § 423(d)(1)(A). To meet this definition, a claimant's impairments

 must be of such severity that he is not able to perform the work he previously

 engaged in and, based on his age, education, and work experience, he cannot engage

 in any other kind of substantial gainful work that exists in significant numbers in



                                             2
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 3 of 29 PageID #: 741




 the national economy. 42 U.S.C. § 423(d)(2)(A). The SSA has implemented these

 statutory standards by, in part, prescribing a five-step sequential evaluation

 process for determining disability. 20 C.F.R. § 416.920(a) 2. The ALJ must consider

 whether:

            (1) the claimant is presently [un]employed; (2) the claimant has a
            severe impairment or combination of impairments; (3) the
            claimant's impairment meets or equals any impairment listed in
            the regulations as being so severe as to preclude substantial
            gainful activity; (4) the claimant's residual functional capacity
            leaves him unable to perform his past relevant work; and
            (5) the claimant is unable to perform any other work existing in
            significant numbers in the national economy.

 Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351-52 (7th Cir. 2005) (citation

 omitted). An affirmative answer to each step leads either to the next step or, at

 steps three and five, to a finding that the claimant is disabled. 20 C.F.R. § 416.920;

 Briscoe, 425 F.3d at 352. If a claimant satisfies steps one and two, but not three,

 then he must satisfy step four. Once step four is satisfied, the burden shifts to the

 SSA to establish that the claimant is capable of performing work in the national

 economy. Knight v. Chater, 55 F.3d 309, 313 (7th Cir. 1995); see also 20 C.F.R.

 § 416.920. (A negative answer at any point, other than steps three and five,

 terminates the inquiry and leads to a determination that the claimant is not

 disabled.).




 2The Code of Federal Regulations contains separate, parallel sections pertaining to disability
 benefits under the different titles of the Social Security Act, such as the one cited here that is
 applicable to disability insurance benefits. Often, as is the case here, the parallel section pertaining
 to the other type of benefits—in this case SSI—is verbatim and makes no substantive legal
 distinction based on the benefit type. See 20 C.F.R. § 404.920(a).

                                                     3
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 4 of 29 PageID #: 742




       After step three, but before step four, the ALJ must determine a claimant's

 residual functional capacity ("RFC") by evaluating "all limitations that arise from

 medically determinable impairments, even those that are not severe." Villano v.

 Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The RFC is an assessment of what a

 claimant can do despite his limitations. Young v. Barnhart, 362 F.3d 995, 1000-01

 (7th Cir. 2004). In making this assessment, the ALJ must consider all the relevant

 evidence in the record. Id. at 1001. The ALJ uses the RFC at step four to determine

 whether the claimant can perform his own past relevant work and if not, at step

 five to determine whether the claimant can perform other work in the national

 economy. See 20 C.F.R. § 416.920(a)(4)(iv)-(v).

       The claimant bears the burden of proof through step four. Briscoe, 425 F.3d

 at 352. If the first four steps are met, the burden shifts to the Commissioner at step

 five. Id. The Commissioner must then establish that the claimant – in light of his

 age, education, job experience, and residual functional capacity to work – is capable

 of performing other work and that such work exists in the national economy. 42

 U.S.C. § 423(d)(2); 20 C.F.R. § 416.920(f).

       Judicial review of the Commissioner's denial of benefits is to determine

 whether it was supported by substantial evidence or is the result of an error of law.

 Dixon v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). This review is limited to

 determining whether the ALJ's decision adequately discusses the issues and is

 based on substantial evidence. Substantial evidence "means – and means only –

 such relevant evidence as a reasonable mind might accept as adequate to support a



                                               4
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 5 of 29 PageID #: 743




 conclusion." Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019); Rice v. Barnhart, 384

 F.3d 363, 369 (7th Cir. 2004). The standard demands more than a scintilla of

 evidentiary support but does not demand a preponderance of the evidence. Wood v.

 Thompson, 246 F.3d 1026, 1029 (7th Cir. 2001). Thus, the issue before the Court is

 not whether Gregory is disabled, but, rather, whether the ALJ's findings were

 supported by substantial evidence. Diaz v. Chater, 55 F.3d 300, 306 (7th Cir. 1995).

       Under this administrative law substantial evidence standard, the Court

 reviews the ALJ's decision to determine if there is a logical and accurate bridge

 between the evidence and the conclusion. Roddy v. Astrue, 705 F.3d 631, 636 (7th

 Cir. 2013) (citing Craft v. Astrue, 539 F.3d 668, 673 (7th Cir. 2008)). In this

 substantial evidence determination, the Court must consider the entire

 administrative record but not "reweigh evidence, resolve conflicts, decide questions

 of credibility, or substitute its own judgment for that of the Commissioner." Clifford

 v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Nevertheless, the Court must conduct a

 critical review of the evidence before affirming the Commissioner's decision, and the

 decision cannot stand if it lacks evidentiary support or an adequate discussion of

 the issues. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); see

 also Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002).

       When an ALJ denies benefits, she must build an "accurate and logical bridge

 from the evidence to [her] conclusion," Clifford, 227 F.3d at 872, articulating a

 minimal, but legitimate, justification for the decision to accept or reject specific

 evidence of a disability. Scheck v. Barnhart, 357 F.3d 697, 700 (7th Cir. 2004).



                                             5
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 6 of 29 PageID #: 744




 The ALJ need not address every piece of evidence in her decision, but she cannot

 ignore a line of evidence that undermines the conclusions she made, and she must

 trace the path of her reasoning and connect the evidence to her findings and

 conclusions. Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012); Clifford, 227 F.3d at

 872.

    III.   BACKGROUND

        A. Gregory's Relevant Medical History

        On March 3, 2009, a consulting neurologist explained that Gregory, then 17

 years old, had fallen off a porch in November 2008. (Dkt. 8-17 at 23, R. 595).

 Gregory injured his knee and had a nerve block done for a presumed diagnosis of

 complex regional pain syndrome, but the knee pain persisted. (Id.). He then

 developed a headache and low grade fever, for which an exploratory spinal/lumbar

 puncture was performed. (Id.). The spinal puncture was normal, but Gregory

 complained of persistent pain at the site of the puncture; an MRI was taken of his

 lumbar spine, which showed that he had a mild broad-based disc bulge and

 displacement of the right L5 dorsal root ganglion. (Id.). The neurologist noted that

 Gregory had not returned to school because of persistent pain, headaches, and knee

 issues. (Id.). An examination had been normal. (Id.). The provider believed that

 Gregory's headache pain was likely coming from his neck, recommended physical

 therapy for cervical spasms, and advised against any further lumbar injections. (Id.

 at 23-24, R. 595-96).




                                            6
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 7 of 29 PageID #: 745




          In June 2009, various records summarize an extensive workup with multiple

 healthcare providers and specialties—including pediatrics, neurology, immunology,

 rheumatology, and orthopedics—that had been undertaken because of Gregory's

 history of vertigo and continued symptoms that included concentration-precluding

 pain. (Id. at 27-43, R. 599-615). He was noted to have been homeschooled since

 February 2009, after having been an active teenager and baseball player, but had

 since gained 30 pounds because of inactivity. (Id.). His numerous diagnoses included

 autonomic nervous system dysfunction without orthostatic hypotension,

 hypersensitivity syndrome, obesity, and chronic dysfunctional pain-type syndrome.

 (Id.).

          Concerning Gregory's pain around the lumbar puncture location, one

 specialist commented that it was "interesting that he has such hypersensitivity over

 the skin of that area. This may indicate some neuropathic element or an element of

 pain amplification syndrome 3 . . . ." (Id. at 35, R. 607). After detailing numerous

 comorbidities, that consultant concluded:

          Finally, Gregory's biggest health threat at this point is obesity. He has
          a BMI of around 36 which is quite abnormal and is likely contributing
          to his back and knee pain. I think it is very unlikely that these
          symptoms are going to get better as long as his weight remains where
          it is at.

 (Id. at 35-36, R. 607-08).




 3Amplified musculoskeletal pain syndrome (AMPS) is a condition in which patients develop an
 abnormal pain sensitivity, where the nervous system registers and processes normal sensations from
 movement and environmental experience as pain signals. Causes and Treatment for Pain
 Amplification Syndrome, https://docs.chocchildrens.org/causes-and-treatment-for-pain-amplification-
 syndrome/ (last visited March 10, 2021).

                                                 7
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 8 of 29 PageID #: 746




       A consulting pediatric rheumatologist stated with regard to Gregory's

 diagnosis of autonomic dysfunction, "I do think that this has resulted from either

 his potential initial injury of his knee or other unknown causes, however, [the

 condition has] persisted and [has] allowed . . . pain amplification type of features

 [to] develop such as his chronic daily headaches and also his allodynia." (Id. at 30,

 R. 602).

       On August 6, 2009, Gregory's primary care physician, Dr. Thomas Devine,

 wrote a letter stating that his "constant and continuous" symptoms—including

 headaches, generalized weakness, and severe lower back pain—prevented "him

 from doing even small amounts of activity for any great lengths of time. Even being

 upright for more than a fraction of an hour exacerbates these symptoms." (Id. at 20,

 R. 592). Dr. Devine assessed that Gregory was not "able to sit through an entire

 school day let alone ambulate the halls from class to class successfully. I do think he

 could go to school on a reduced schedule, however." (Id.).

       On April 22, 2010, a pediatric neurosurgeon, David M. Frim, M.D., described

 Gregory's ongoing complaints of lower back pain rated as a 9 out of 10, as well as

 MRI findings that had revealed a small syrinx without a Chiari malformation. (Dkt.

 8-7 at 2, R. 215). The specialist's examination was normal except for increased

 sensation around L4-5 and marked tenderness around the lumbar spine. (Id. at 3,

 R. 216). The provider explained the possibility of surgical treatment of "the syrinx

 with decompression of the bone in spite of the absence of the Chiari. In cases like

 this usually the syrinx will collapse but there is no guarantee that his symptoms



                                            8
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 9 of 29 PageID #: 747




 will improve. We felt that probably he needs [a] regular pain physician to follow[-

 ]up [with] his pain management." (Id.). "Regarding his lower back pain, we do not

 feel that he needs any surgical intervention. We prefer doing surgery as a last

 resource to treat symptoms." (Id.). Gregory was considered "stable with minimal

 signs and some major pain issues." (Id.). At a six-month follow-up visit on

 September 16, 2010, Dr. Frim expressed confusion about the etiology of Gregory's

 continued lower back pain and noted that updated imaging showed that the syrinx

 had not gotten larger. (Id. at 4, R. 217).

       On April 28, 2011, Gregory's treating neurologist, Jerry W. Smartt, Jr., M.D.,

 wrote a letter requesting appropriate accommodations from the college that Gregory

 was enrolled in. (Dkt. 8-17 at 19, R. 591). Dr. Smartt explained that Gregory had a

 chronic neurological condition complicated by "exacerbations of pain that are

 incapacitating. He is unable to sit, stand, walk, or function effectively during these

 exacerbations and thus has been forced to miss time from class and unable to

 complete [schoolwork] at home." (Id.).

       On August 22, 2011, MRIs were taken of Gregory's spine, with one showing

 "[a]bnormal appearance of the bony thoracic spine reflecting Scheuermann's

 kyphosis involving the mid and lower thoracic spine from T7 to T10," a "[s]mall to

 moderate left paracentral/lateral disc herniation at T7-8 resulting in mild left-sided

 ventral cord compression," a "[l]arge left-sided radial annular tear associated with a

 small left-sided disc protrusion at T8-9 without cord compression," and "[e]pidural

 lipomatosis of the thoracic spine." (Dkt. 8-16 at 34-35, R. 568-69). Another image



                                              9
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 10 of 29 PageID #: 748




  showed a "[s]mall cervical spinal cord syrinx at C6-7 without significant spinal cord

  expansion. No evidence of tumor or Chiari-I malformation," "[m]ild disc

  degeneration at C5-6, C6-7 and C7-Tl," "with small disc herniations at C6-7 and C7-

  Tl," and "[n]o spinal cord compression identified." (Id. at 39, R. 573).

        On November 5, 2012, a physician that evaluated Gregory in a pain clinic

  described his ongoing pain and attempts at finding relief:

        Pain with continued pain [sic] at site of [lumbar puncture] since then.
        Pain does not radiate. Normally pain 6.5-7, today 9.5. Resting makes it
        better. Percocet helps. Movement makes it worse. Flexeril didn't work,
        T[ENS] unit didn't work, physical therapy didn't work, heat/cold pack,
        [T]oradol did not help, prednisone didn't help. Lyri[c]a, gabapentin
        didn't help. Pain is constant. Cymbalta does help.

  (Dkt. 8-17 at 14, R. 586).

        On September 11, 2014, an MRI was taken of Gregory's cervical and thoracic

  spine and the findings included "[m]ultilevel thoracic disc displacements [at] T1-2,

  T6-7 through T8-9, and T11-12 resulting in abutment and flattening of the cord [at]

  T6-7, [and] T7-8. Superiorly migrating left paracentral extrusions T11-12 abuts and

  flattens the left paracentral cord," "cord signal is abnormal and demonstrates syrinx

  formation" at C6-7, "[p]rominent posterior epidural fat pad [visible at] T1 through

  T11," and "[w]hen comparison [was] made with previous images dated 9/10/12, the

  findings at T6-7 are new. Remainder of the examination is similar." (Dkt. 8-8 at 60-

  61, R. 291-92).

        Gregory continued regular treatment with Dr. Smartt. On May 14, 2015, Dr.

  Smartt noted that Gregory's lower back pain—found to be related to diagnoses of

  lumbar facet arthropathy, a cervical syrinx at C6-7, and thoracic right-sided disc

                                             10
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 11 of 29 PageID #: 749




  disease at T6-7—was "stable." (Dkt. 8-8 at 54, R. 285). He was advised to continue

  Percocet, Cymbalta, Tizanidine, use of a TENS unit, and attempted weight loss.

  (Id.). On February 9, 2016, Dr. Smartt also listed diagnoses of chronic pain

  syndrome and hypersensitivity disorder, as well as reports of increased pain with

  sitting after 30-45 minutes, standing 50-60 minutes, walking 20 minutes, and some

  flares with increased activity, illness, or sneezing. (Dkt. 8-9 at 40, R. 332). Dr.

  Smartt recommended continued pain medication, diet modification, and

  exercise/walking "as tolerated." (Id.). On June 17, 2016, Gregory reported increased

  pain over the last couple of weeks rated at 8 or 9 out of 10, with no known trauma,

  and no radicular pain in his arms and legs. (Id. at 11, R. 303). Dr. Smartt also

  recommended chiropractic treatment but advised Gregory to avoid manipulation of

  his neck. (Id.). Dr. Smartt noted that use of a TENS unit hadn't provided Gregory

  relief, physical therapy increased his pain, and he had a history of hypersensitivity

  to lumbar steroid injections. (Id.).

        Gregory also regularly visited a rheumatologist, Steven H. Neucks, M.D., for

  treatment of lower back pain beginning on July 28, 2015. (Dkt. 8-8 at 46, R. 277).

  On April 21, 2016, Gregory reported pain, rated 7 out of 10, that was exacerbated by

  "activity in general" and relieved by "lying down" and "medications." (Id. at 40, R.

  271). His height was measured at 6 feet and 1 inch tall, with a weight of 316 lbs.,

  and his BMI was 41.69. (Id. at 41, R. 272). After the initial assessment, Dr. Neucks

  described, in part, the potential etiology of Gregory's pain and his relevant history:

        Evaluation has shown a number of other comorbid items including
        significant degenerative disc disease of a [widespread] nature of

                                             11
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 12 of 29 PageID #: 750




        cervical and lumbar as well as a syrinx. Serial MRIs of syrinx have not
        showed any substantial change. He was previously followed by Dr.
        [Frim at] University of Chicago from neurosurgery who felt that the
        syrinx was not the cause of his pain. He was seen by a pain physician
        in Dr. [Frim's] office who did wonder if a ketamine infusion might be
        helpful.

  (Id. at 57, R. 288). Dr. Neucks's examinations findings were normal, except:

        Thoracic and lumbar spines are well aligned and the area of somewhat
        poor demarcation around L2 of a proximally rectangular shape does
        seem to be the area of pain. He denies that it is radicular. Movement in
        this area does not appear to be restricted. Light touch or feather light
        touch did not seem to bother him, but local pressure sufficient for
        noting trigger points did seem to bother him.

  (Id. at 58, R. 289). Dr. Neucks's impressions included:

        1. Atypical lumbar spine pain follow[ing] the spinal tap with some
        suggestion of local cutaneous involvement by history and exam.
        2. Failure by history of several attempts to control him with adjunctive
        medications including Neurontin, Lyrica, and Savella. When
        questioned about Lamictal, they thought he might have been on that.
        He is on 60 mg of Cymbalta and trials of raising the dose have not been
        successful. He has [had] two trials of topical medication and he is
        allergic to adhesive[s] and Lidoderm patch[es].
        3. Use of class Il medication he currently takes Percocet. There is no
        history or evidence of aberrancy. He is managed by Dr. Smartt.
        ...
        5. Significant degenerative disc disease with [widespread] relatively
        mild mechanical problems of uncertain clinical symptoms.
        6. Syrinx evaluated by pediatric neurosurgery and not felt to be
        operative nor [to] participate in his current symptoms.

  (Id.). Dr. Neucks recommended continuing Percocet, and potentially trying Lamictal

  and a generic Lidoderm patch for pain. (Id.).

        On December 8, 2015, another treating provider, Dr. David Patterson, listed

  Gregory's diagnoses as including syringomyelia. (Id. at 51, R. 282).




                                            12
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 13 of 29 PageID #: 751




        On July 23, 2016, Gregory attended a consultative examination at the

  request of the SSA. (Dkt. 8-11 at 35, R. 417). He reported constant pain around the

  location of the spinal puncture conducted more than six years earlier that resulted

  in an inability to walk more than 15 minutes, stand for more than 25 minutes, or sit

  for more than 30 minutes. (Id.). He was 72 inches tall and weighed 323 lbs. (Id.).

  The examination was normal except for "reactive tenderness to palpation of the

  upper spinous processes," forward flexion of the lumbar spine limited to 30 degrees,

  and lumbar extension was limited to zero degrees because of lower back pain. (Id. at

  35-38, R. 417-20). The examiner's "medical source statement" was limited to listing

  diagnoses of "morbid obesity" and "chronic pain syndrome of [the] lower back." (Id.

  at 38, R. 420).

        On August 15, 2016, Gregory reported to Dr. Smartt that he had "some

  worsening" of his pain, he did not lift anything heavier than a plate of food at home,

  he did not do any chores because of problems bending/twisting, he "could barely feed

  [his family's] dogs" without pain, he had not driven since age 17, he had increased

  pain with "sitting upright" for more than 30 to 45 minutes or standing for more

  than 15 to 20 minutes, and he needed to lay down for 30 minutes to help relieve

  pain after sitting or standing. (Id. at 60, R. 442). Dr. Smartt noted that Gregory had

  dropped out of school because of increased pain with sitting and walking necessary

  to attend class and that he also missed days because of his pain. (Id.). Dr. Smartt

  recommended no lifting of over 10 lbs. (Id.).




                                            13
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 14 of 29 PageID #: 752




         On January 6, 2017, Gregory reported to Dr. Smartt that he had "stable" pain

  rated, on average, as 8 out of 10 with the use of medications and exacerbated by

  "activity," "car rides," and "sitting upright in chairs." (Dkt. 8-16 at 16, R. 550). On

  March 2, 2017, Gregory reported that his pain and related sleep interruptions were

  worse over the last month, he had trouble sitting for 20 to 30 minutes before

  needing to move and change positions because of increased pain, and he had

  problems sitting with an "erect posture," as well as bending or twisting. (Id. at 4, R.

  538). Dr. Smartt found thoracic and lumbar spasms to be present on examination.

  (Id. at 5, R. 539).

         On April 18, 2017, Dr. Neucks recorded that Gregory weighed 332 lbs., with a

  BMI of 43.80, and he reported constant back pain that was non-radicular, increased

  with movement, and sometimes flared for a week at a time. (Dkt. 8-11 at 65, R. 447).

         On May 26, 2017, an MRI of Gregory's cervical spine was taken—with

  comparison to a 2012 study—which showed "significant improvement" with the size

  of the cervical syrinx, but "extensive multilevel degenerative disc and facet changes

  much more prominent than would be expected for [the] patient's age," and "slightly

  worse than seen in [the] comparison study." (Dkt. 8-15 at 18-19, R. 526-27). He had

  foraminal narrowing at multiple levels including at C4-5 with "[p]rominent left

  uncovertebral hypertrophic spurring resulting in prominent left foraminal

  narrowing and likely left C5 impingement." (Id.).

         On July 17, 2017, Dr. Smartt's examination notes recorded that Gregory had

  tenderness around his thoracic and lumbar spine. (Dkt. 8-15 at 2, R. 510). He was



                                             14
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 15 of 29 PageID #: 753




  observed to be sitting "cocked" to one side. (Id.). For Gregory's pain, Dr. Smartt

  prescribed Xartemis extended release rather than Percocet, until its production was

  stopped, and he replaced it with Oxycontin; he monitored appropriate usage by

  doing regular urine screens and requesting Indiana's Prescription Drug Monitoring

  Program (INSPECT) reports. (See, e.g., Dkt. 8-10 at 2, R. 342 (INSPECT report); Id.

  at 9, R. 349 (urine screen panel); Dkt. 8-14 at 2, R. 490 (Gregory reported a slight

  increase in pain upon switching to Oxycontin); Id. at 9, R. 497 (drug testing

  results)).

           On April 26, 2018, Dr. Smartt wrote a letter supporting Gregory's disability

  claim:

           Gregory . . . has been a patient under my care since June 24, 2010 for a
           chronic neurological condition. Greg has chronic pain syndrome due to
           chronic lumbar facet arthropathy, thoracic disc disease, syringomyelia
           and cervical disc disease. Over the past 7.5 years, we have attempted
           to treat and control Greg's condition with only modest success. Despite
           physical therapy, neurosurgical evaluation, multiple medication trials,
           Greg continues to have disabling pain. His pain greatly interferes with
           traditional activities of daily living. He has difficulty standing/walking
           greater than 15 min[utes]. He has difficulty sitting greater than 20
           min[utes]. He has pain with bending, squatting, twisting, and lifting.
           He attempted to go to college but had to withdraw due to his condition
           causing him to miss classes and mobility issues in navigating the
           campus exacerbating his pain. Greg's condition is currently being
           treated with narcotic pain meds, muscle relaxers, and a neuropathic
           pain agent. He is not a surgical candidate. Prognosis is poor for
           improvement. Current limitations include: no lifting greater than 10
           lbs[.], limit walking/standing to 15 min[utes] at a time before [he]
           need[s] to sit or lay [sic] down to relieve pain, [the need to] alternate
           positions after sitting for 20 min[utes]. He would not be able to sustain
           a 20[-]hour [workweek]. After treating Greg for the past 7.5 years, I
           feel that he is disabled.




                                              15
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 16 of 29 PageID #: 754




  (Dkt. 8-17 at 49, R. 621). Dr. Smartt also completed a physical residual functional

  capacity questionnaire, and supported his medical assessment by reference to

  diagnostic imaging of Gregory's spine. (Id. at 50, R. 622) Dr. Smartt noted he had

  treated Gregory every two months. (Id.). Dr. Smartt further highlighted his

  treatment notes explaining "clinical tenderness [and] tight muscles with spasms

  along" Gregory's entire spine. (Id.). Dr. Smartt assessed that Gregory would

  frequently have symptoms severe enough to interfere with attention and

  concentration necessary to complete even simple tasks during a typical workday, he

  could stand and walk for less than two hours in an eight-hour workday and sit for

  at least six hours, he would need to have the ability to change positions at will, he

  could only sit for 20 minutes or stand for 15 minutes at one time, he would need to

  take unscheduled breaks every 30 to 45 minutes for 10 to 15 minutes at time, and

  he would be likely to be absent more than four days per month. (Id. at 50-53, R. 622-

  25).

         B. Factual Background

         Gregory was 24 years old when he applied for SSI. (Dkt. 8-5 at 2, R. 147). He

  attended college and was enrolled in two classes but did not complete them or earn

  any credits. (Dkt. 8-2 at 36-37, R. 35-36). He has never worked. (Dkt. 8-6 at 7, R. 163).

         C. ALJ Decision

         In determining whether Gregory qualified for benefits under the Act, the ALJ

  employed the five-step sequential evaluation process set forth in 20 C.F.R.

  § 416.920(a) and concluded that Gregory was not disabled. (Dkt. 8-2 at 13-24, R. 12-



                                            16
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 17 of 29 PageID #: 755




  23). At Step One, the ALJ found that Gregory had not engaged in substantial

  gainful activity since the application date 4 of May 24, 2016. (Id. at 18, R. 17).

            At Step Two, the ALJ found that Gregory suffered from "the following severe

  impairments: cervical, thoracic and lumbar degenerative disc disease,

  migraine/headaches and obesity." (Id.). The ALJ also found that asthma was a non-

  severe impairment. (Id.).

            At Step Three, the ALJ found that Gregory's impairments did not meet or

  medically equal the severity of one of the listed impairments in 20 C.F.R.

  § Pt. 404, Subpt. P, App. 1. (Id. (citing 20 C.F.R. §§ 416.920(d); 416.925; 416.926)).

            After Step Three but before Step Four, the ALJ found that Gregory had the

  RFC to "perform sedentary work," with the following additional limitations:

                •   He can engage in no more than occasional stooping, and climbing of

                    ramps and stairs;

                •   He cannot kneel, crouch, crawl, or climb ladders, ropes, or scaffolds;

                •   He should not have exposure to extreme heat, extreme cold, humidity,

                    wetness, vibrations, or hazards, such as dangerous heights or

                    machinery;

                •   He can sit for 30-45 minutes at a time for a total of up to 6 hours in the

                    8-hour workday, stand for 30-45 minutes at a time for a total of up to 2

                    hours in the 8-hour workday, and walk for 30-45 minutes at a time for

                    a total of up to 2 hours in the 8-hour workday.



  4   SSI is not compensable before the application date. 20 C.F.R. § 416.335.

                                                      17
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 18 of 29 PageID #: 756




  (Dkt. 8-2 at 19-20, R. 18-19).

           At Step Four, the ALJ did not find any past relevant work to consider. (Id. at

  23, R. 22).

           At Step Five, relying on the vocational expert's testimony, the ALJ

  determined that, considering Gregory's age, education, work experience, and RFC,

  he was capable of adjusting to other work with jobs existing in significant numbers

  in the national economy in representative occupations such as a new account clerk,

  call operator, and information clerk. (Id. at 23-24, R. 22-23). The ALJ concluded that

  Gregory was not disabled. (Id. at 24, R. 23).

     IV.      ANALYSIS

           Gregory challenges the ALJ's decision regarding the RFC assessment on two

  grounds. (Dkt. 12 at 15). First, Gregory contends that the ALJ improperly rejected

  the opinion of Dr. Smartt. (Id.). Second, Gregory asserts that the ALJ's credibility

  determination was patently wrong. (Id. at 21). The Court will consider these

  arguments in turn below.

           A. Whether the ALJ Improperly Rejected the Opinion of Dr. Smartt

           First, Gregory argues that the ALJ "offered only perfunctory and

  unsupported rationale for dismissing the disabling opinion" of his treating

  neurologist, Dr. Smartt. (Id. at 15). He asserts that the ALJ provided no

  explanation for giving partial weight to Dr. Smartt's opinion regarding Gregory's

  functional limitations. (Id. at 16-17). Pointing to the ALJ's conclusion that Dr.

  Smartt's duration assessment and medical opinion were inconsistent with Dr.



                                              18
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 19 of 29 PageID #: 757




  Smartt's treatment plan, the Plaintiff argues that the ALJ has failed to identify any

  medical evidence that was inconsistent with either Dr. Smartt's clinical

  observations or Gregory's objective imaging. (Id. at 17). Moreover, the Plaintiff

  contends that the ALJ failed to consider the regulatory factors before discounting

  Dr. Smartt's treating source opinion. (Dkt. 17-18).

        In response, the Commissioner argues that the ALJ's decision to give Dr.

  Smartt's opinion partial weight was proper because his medical opinion was

  inconsistent with Gregory's conservative treatment, his normal clinical signs, and

  his lack of radicular pain. (Id.). The Commissioner contends that the ALJ

  sufficiently detailed the relevant medical evidence, including the pain medications

  that were prescribed and the objective medical imaging, before addressing Dr.

  Smartt's opinion. (Id. at 5-6). As to the ALJ's consideration of the relevant regulatory

  factors, the Commissioner notes that "neither Dr. Smartt's specialty nor the

  frequency of his treatment undermine the ALJ's reasonable determination that

  substantial evidence in the record contradicted the more restrictive portions of his

  opinion." (Id. at 7). Regarding the imposed limitations in the RFC, the Commissioner

  argues that the ALJ's RFC assessment was consistent with Gregory's reports to Dr.

  Smartt that he could sit for only 30 to 45 minutes at a time. (Dkt. 18 at 5).

        In reply, Gregory asserts that the vocational expert's testimony demonstrated

  that Gregory's ability to maintain exertional positions for a certain duration was

  material to the disposition of the case, but the ALJ did not offer any explanation as

  to why Dr. Smartt's relevant, disabling opinion was inconsistent with the record.



                                            19
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 20 of 29 PageID #: 758




  (Dkt. 19 at 1-2). Gregory further argues that the Commissioner points to the ALJ's

  citation of somewhat improved neck MRIs as "good reason" for departing from Dr.

  Smartt's opinion, but that neither the ALJ nor the Commissioner explain why the

  lumbar and thoracic MRIs that seem to support listing level disability (by showing

  cord and nerve root compromise) did not support Dr. Smartt's opinion. (Id.).

        Under the "treating physician" rule, which applies to Gregory's claim, an ALJ

  should give controlling weight to the treating physician's opinion as long as it is

  supported by medical findings and consistent with substantial evidence in the

  record. See 20 C.F.R. § 416.1527(c)(2); Gerstner v. Berryhill, 879 F.3d 257, 261 (7th

  Cir. 2018) (noting that the treating physician rule applies only to claims filed before

  March 27, 2017). An ALJ is authorized, however, to reject a treating physician's

  opinion, so long as she offers “good reasons” for doing so. Scott v. Astrue, 647 F.3d

  734, 739 (7th Cir. 2011); Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010).

        If an ALJ does not give a treating physician's opinion controlling weight, the

  ALJ is required to consider the length, nature, and extent of the treatment

  relationship; the frequency of examination; the physician's specialty; the types of

  tests performed; and the consistency and supportability of the physician's opinion.

  Scott, 647 F.3d at 740 (citing Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009)); 20

  C.F.R. § 416.927(c). However, so long as the ALJ "minimally articulates" her

  reasoning for discounting a treating source opinion, the Court must uphold the

  determination. See Elder v. Astrue, 529 F.3d 408, 415-16 (7th Cir. 2008) (affirming




                                            20
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 21 of 29 PageID #: 759




  the denial of benefits where the ALJ discussed only two of the relevant regulatory

  factors).

         Here, the ALJ explained:

         Finally, I give partial weight to the opinions of the claimant's pain
         management physician, Dr. Smartt. His opinions are somewhat
         consistent with his treatment of the claimant, which showed
         conservative treatment, as well as predominantly within normal limits
         physical examinations and lack of radicular pain. [S]ome of his
         limitations were consistent with his treatment of the claimant and the
         entirety of the medical evidence in the record like lifting less than ten
         pounds. As such, I give partial weight to the opinions of Dr. Smartt.

  (Dkt. 8-2 at 23, R. 22 (citations omitted)).

         The SSA requires that the "RFC assessment must always consider and

  address medical source opinions. If the RFC assessment conflicts with an opinion

  from a medical source, the adjudicator must explain why the opinion was not

  adopted." Social Security Ruling 96-8p (S.S.A. July 2, 1996), 1996 WL 374184, at *7.

  The Seventh Circuit has explained that "[a]n ALJ may not selectively consider

  medical reports, especially those of treating physicians, but must consider 'all

  relevant evidence.'" Myles v. Astrue, 582 F.3d 672, 678 (7th Cir. 2009) (citing

  Clifford, 227 F.3d at 871; Books v. Chater, 91 F.3d 972, 979 (7th Cir. 1996)). "It is

  not enough for the ALJ to address mere portions of a doctor's report." Myles, 582

  F.3d at 678 (citing Godbey v. Apfel, 238 F.3d 803, 808 (7th Cir. 2000)). In this case,

  the ALJ did not confront the aspects of Dr. Smartt's opinion that are inconsistent

  with the ALJ's RFC finding.

         Dr. Smartt assessed several limitations that are inconsistent with the ALJ's

  RFC finding, including that Gregory: (1) was limited to walking/standing for 15

                                             21
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 22 of 29 PageID #: 760




  minutes at a time before he needed to sit or lay down to relieve pain; (2) would need

  to alternate positions after sitting for 20 minutes, (Dkt. 8-17 at 49, R. 621); (3) could

  stand and walk for less than two hours in an eight-hour workday; (4) would need to

  take unscheduled breaks every 30 to 45 minutes for 10 to 15 minutes at time; and

  (5) would be likely to be absent more than four days per month. (Id. at 50-53, R.

  622-25). The vocational expert's testimony established that at least four of those

  limitations would be work preclusive, leading to an immediate finding that Gregory

  is disabled. In the vocational expert's professional opinion, an individual must be

  able to maintain any exertional position (i.e., standing, walking, or sitting) for at

  least 30 minutes to meet productivity standards, the individual must remain on

  task for 95 percent of the workday excluding scheduled breaks, and there is no

  tolerance in the competitive economy for an individual that needs to lie down or

  miss more than one day of work per month. (Dkt. 8-2 at 58-60, R. 57-59). At a

  minimum, the ALJ's failure to grapple with the disabling aspects of Dr. Smartt's

  opinion frustrates meaningful review.

        The ALJ also did not demonstrate adherence to the regulatory framework to

  weigh medical opinions. The Seventh Circuit has explained that an "ALJ should

  explicitly consider the details of the treatment relationship and provide reasons for

  the weight given to [treating physicians'] opinions." Yurt v. Colvin, 758 F.3d 850,

  860 (7th Cir. 2014) (citing 20 C.F.R. § 404.1527(c)(2)). The ALJ noted that there was

  a treating relationship between Gregory and Dr. Smartt. However, the ALJ did not

  explicitly consider the long-standing duration of the relationship, nor did the ALJ



                                             22
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 23 of 29 PageID #: 761




  accurately note Dr. Smartt's specialty as a neurologist. The ALJ's failure to do so is

  legal error.

         These errors of articulation, however, are not necessarily reversible errors.

  The Commissioner essentially argues that even if the ALJ had addressed Dr.

  Smartt's proposed disabling limitations and weighed the regulatory factors, the

  outcome would be the same. Harmless error can be used by a reviewing court to

  excuse an ALJ's error(s) with consideration of medical opinions. See, e.g., McKinzey

  v. Astrue, 641 F.3d 884, 892 (7th Cir. 2011). Accordingly, the Court now considers

  whether the ALJ's errors were harmless in this case.

         The regulatory framework instructs the ALJ to consider "consistency" with

  "the record as whole" when weighing a medical opinion. 20 C.F.R § 416.927(c)(4).

  The regulation also instructs the ALJ to consider the "supportability" of a medical

  opinion, which refers to the relevant evidence presented by the source to support

  the opinion, including "particularly medical signs and laboratory findings." 20

  C.F.R. § 416.927(c)(3). However, the regulation specifies that the supportability

  factor is more relevant to weighing opinions from "non[-]examining sources." Id.

  Presumably, the relative distinction is appropriate because treating or examining

  sources' opinions can be compared for consistency with their corresponding treating

  notes or examination findings. See Schaaf v. Astrue, 602 F.3d 869, 875 (7th Cir.

  2010) (a treating source statement can be discounted if not properly explained and

  the treating notes do not provide any further clarification or support with objective

  signs).



                                            23
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 24 of 29 PageID #: 762




        The Commissioner argues that the ALJ's assignment of partial weight was

  consistent with Dr. Smartt noting that Gregory "reported pain with sitting after 30

  to 45 minutes, which the ALJ accounted for by limiting Plaintiff to sitting for only

  30 to 45 minutes at a time." (Dkt. 18 at 5 (citing Dkt. 8-11 at 60, R. 442)). However,

  that same treatment note also shows that Gregory reported that he had increased

  pain with "sitting upright" for more than 30 to 45 minutes, as well as standing for

  more than 15 to 20 minutes, and he needed to lay down for 30 minutes to help

  relieve pain after sitting or standing. (Dkt. 8-11 at 60, R. 442). The reported

  limitations with standing and the need to lie down would both be work preclusive,

  but neither were mentioned or addressed by the ALJ in her opinion. As such, the

  ALJ provided no reason, let alone a good reason, for her decision to only credit part

  of Dr. Smartt's treatment note as being "consistent" with her RFC assessment.

        More generally, Dr. Smartt's opinion appears almost entirely consistent with

  Gregory's reported pain and related limitations. Dr. Smartt, for instance, was

  familiar with Gregory's inability to complete even two college courses because of his

  issues sitting in class, with traveling to campus, and with physical mobility.

  Gregory also reported missing school days and constantly complained of flares of

  intense pain that were physically incapacitating. In some instances, an ALJ may

  appropriately give reduced weight to a treating opinion that is based on the

  claimant's subjective reports. See, e.g., Bates v. Colvin, 736 F.3d 1093, 1100 (7th Cir.

  2013). That is not the case here. Dr. Smartt's opinion is only partially based on




                                            24
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 25 of 29 PageID #: 763




  Gregory's subjective reports, but also rests on objective medical imaging and almost

  eight years of consistent treatment.

         The Court concludes that the ALJ's errors are not harmless here. Dr.

  Smartt's opinion is consistent with and supported by the record, and the ALJ

  provided no explanation to the contrary. Additionally, the ALJ did not address Dr.

  Smartt's four additional proffered functional limitations that would be work

  preclusive and render Gregory disabled. The ALJ failed to provide a logical bridge

  between the evidence and her conclusions. Accordingly, further consideration of Dr.

  Smartt's opinion and Gregory's RFC is needed on remand.

         B. Whether the ALJ's Subjective Symptom Evaluation was Patently
            Wrong

         Plaintiff next claims that the ALJ conducted an improper analysis of his

  subjective symptom allegations. (Dkt. 12 at 19-21). Plaintiff argues that the ALJ did

  not properly evaluate his symptoms as required by Social Security Ruling 16-3p.

  (Id.). "In evaluating a claimant's credibility, the ALJ must comply with SSR 16-3p

  and articulate the reasons for the credibility determination." Karen A. R. v. Saul,

  No. 1:18-cv-2024-DLP-SEB, 2019 WL 3369283, at *5 (S.D. Ind. July 26, 2019). SSR

  16-3p describes a two-step process for evaluating a claimant's subjective symptoms. 5

  First, the ALJ must determine whether the claimant has a medically determinable



  5 SSR 16-3p became effective on March 28, 2016, (S.S.A. Oct. 25, 2017), 2017 WL 5180304, at *13,
  replacing SSR 96-7p, and requires an ALJ to assess a claimant's subjective symptoms rather than
  assessing his "credibility." By eliminating the term "credibility," the SSA makes clear that the
  "subjective symptom evaluation is not an examination of an individual's character." See SSR 16-3p,
  2016 WL 1119029 at *1. The Seventh Circuit has explained that the "change in wording is meant to
  clarify that administrative law judges are not in the business of impeaching a claimant's character."
  Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016).

                                                   25
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 26 of 29 PageID #: 764




  impairment that could reasonably be expected to produce the individual's alleged

  symptoms. SSR 16-3p, 2017 WL 5180304, at *3 (Oct. 25, 2017). Second, the ALJ

  must evaluate the intensity and persistence of a claimant's symptoms, such as pain,

  and determine the extent to which they limit his ability to perform work-related

  activities. Id. at *3-4.

         A court will overturn an ALJ's evaluation of a claimant's subjective symptom

  allegations only if it is "patently wrong." Burmester, 920 F.3d at 510 (internal

  quotation marks and citation omitted). To satisfy this standard, the ALJ must

  justify her subjective symptom evaluation with "specific reasons supported by the

  record," Pepper v. Colvin, 712 F.3d 351, 367 (7th Cir. 2013), and build an "accurate

  and logical bridge between the evidence and conclusion." Villano, 556 F.3d at 562.

  An ALJ's evaluation is "patently wrong" and subject to remand when the ALJ's

  finding lacks any explanation or support. Murphy v. Colvin, 759 F.3d 811, 816 (7th

  Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008).

         When assessing a claimant's subjective symptom allegations, the ALJ must

  consider "the entire case record, including the objective medical evidence; an

  individual's statements about the intensity, persistence, and limiting effects of

  symptoms; statements and other information provided by medical sources and other

  persons; and any other relevant evidence in the individual's case record." SSR 16-

  3p, at *4. Although the Court will defer to an ALJ's subjective symptom finding

  that is not patently wrong, the ALJ must still adequately explain her subjective

  symptom evaluation "by discussing specific reasons supported by the record."



                                            26
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 27 of 29 PageID #: 765




  Pepper, 712 F.3d at 367. Without this discussion, the Court is unable to determine

  whether the ALJ reached her decision in a rational manner, logically based on her

  specific findings and the evidence in the record. Murphy, 759 F.3d at 816 (internal

  quotations omitted); see also SSR 16-3p, at *9.

        When assessing a claimant's subjective symptoms, ALJs are directed to

  "consider the consistency of the individuals own statements. To do so, [they] will

  compare statements an individual makes in connection with the individual's claim

  for disability benefits with any existing statements the individual made under other

  circumstances." SSR 16-3p (S.S.A. Oct. 25, 2017), 2017 WL 5180304, at *8. The

  ruling also explains that "[p]ersistent attempts to obtain relief of symptoms, such as

  increasing dosages and changing medications, trying a variety of treatments,

  referrals to specialists, or changing treatment sources may be an indication that an

  individual's symptoms are a source of distress and may show that they are intense

  and persistent." Id. at *9.

        Here, both factors appear relevant and supportive. At one point, the ALJ

  acknowledged that Gregory "was consistent in reporting pain." (Dkt. 8-2 at 21, R.

  20). Gregory also consistently reported relevant limitations with exertional abilities

  and performance of activities, as well as sought extensive treatment from multiple

  providers with frequent medication adjustments without reporting significant or

  sustained relief. Moreover, the relevant evidence spanned a considerable period that

  began well in advance of his claim for benefits. All of this tends to weigh in favor of

  crediting Gregory's allegations.



                                             27
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 28 of 29 PageID #: 766




        Nevertheless, the ALJ went on to conclude that Gregory's subjective

  symptom allegations were inconsistent with the record and additional functional

  limitations were not warranted because of Gregory's conservative treatment,

  examinations within normal limits, and lack of radicular pain. Gregory takes issue

  with two of the ALJ's stated reasons for discounting his subjective symptom

  complaints and suggested functional limitations: his conservative treatment and his

  lack of radicular pain. First, Gregory notes that his treating specialist, Dr. Smartt,

  specifically stated that he is not a surgical candidate. (Dkt. 8-17 at 49, R. 621). With

  surgery unavailable for his medical condition, Gregory's treatment could only

  consist of conservative treatment, yet the ALJ does not address this point. Instead

  the ALJ disregards Dr. Smartt's evaluation and concludes, without explanation,

  that Gregory's treatment plan is inconsistent with his subjective symptom

  complaints. The ALJ failed to provide a logical bridge between the evidence

  indicating that only conservative treatment was available and her conclusion that

  conservative treatment would be inconsistent with Gregory's alleged symptoms.

        Gregory also takes issue with the ALJ's conclusion that his lack of radicular

  pain constitutes a good reason for discounting his subjective symptoms. There is no

  case or regulation, nor medical record or opinion in this case that the Court could

  locate that requires a claimant to have radicular pain in order to support his

  complaints of back pain. The ALJ provides no explanation for how Gregory's lack of

  radicular pain renders his symptom complaints inconsistent with the record.

  Without a medical opinion stating that Gregory's lack of radicular pain affects the



                                            28
Case 1:19-cv-05011-DLP-SEB Document 21 Filed 03/11/21 Page 29 of 29 PageID #: 767




  credibility of his symptom allegations, the ALJ impermissibly submitted her own

  medical judgment. As such, the ALJ conducted an improper credibility analysis.

          The ALJ's credibility analysis will not be overturned so long as the ALJ gives

  specific reasons supported by the record. Curvin v. Colvin, 778 F.3d 645, 651 (7th

  Cir. 2015). In this case, the ALJ's stated reasons for discrediting Gregory's

  subjective symptom allegations are not supported by the record. Therefore, the case

  is remanded on this issue as well, in order for the ALJ to conduct a proper

  credibility analysis.

     V.      CONCLUSION

          For the reasons detailed herein, this Court REVERSES the ALJ's decision

  denying Plaintiff benefits and REMANDS this matter for further proceedings

  pursuant to 42 U.S.C. § 405(g) (sentence four) as detailed above. Final judgment

  will issue accordingly.

          So ORDERED.



          Date: 3/11/2021




  Distribution:

  All ECF-registered counsel of record via email.




                                            29
